Citation Nr: 1102682	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
posttraumatic headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to January 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision.  A videoconference 
Board hearing was held at the RO in June 2009 before the 
undersigned Acting Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

The issue currently on appeal and the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) were remanded to the RO in September 2009 for further 
development of the evidence.  In an August 2010 rating decision, 
the RO assigned a 100 percent evaluation to the Veteran's 
service-connected psychiatric disability.  As such, the TDIU 
matter is moot.  See Acosta v. Principi, 18 Vet. App. 53, 60 
(1994) ("A Veteran is eligible for a TDIU rating only where the 
scheduler rating is less than total."); VAOPGCPREC 6-99 (June 7, 
1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900right (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Before February 19, 2010, the Veteran's service-connected 
posttraumatic headaches were manifested by frequent prostrating 
attacks not productive of severe economic inadaptability.

2.  The Veteran's service-connected posttraumatic headaches have 
been manifested by no more than daily nonprostrating headaches 
effective February 19, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, and no 
higher, effective from September 4, 2003 to February 18, 2010, 
for service-connected posttraumatic headaches have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, DC (DC) 8100 (2010).

2.  The criteria for a disability rating greater than 10 percent 
effective February 19, 2010, for service-connected posttraumatic 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002& Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.130 (2010), 
38 C.F.R. §  4.124a, DC 8045-9304 (effective before October 23, 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case, the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim for a higher initial rating for posttraumatic headaches 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As 
such, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2003 regarding his initial service 
connection claim that fully addressed all three notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim of service connection and of the Veteran's 
and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in March 2006.  Any defect as to the timing of this 
notice was cured because the RO readjudicated the claim in the 
au8g 2010 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA notification 
and re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, and private medical records.  The Veteran was 
provided an opportunity to set forth his contentions during the 
June 2009 Board hearing held before the undersigned Acting 
Veterans Law Judge.  The Veteran was afforded several thorough 
and complete VA medical examinations in furtherance of his claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim which has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

By June 2004 rating decision, the RO granted service connection 
for posttraumatic headaches and assigned a 10 percent disability 
rating under DC 8045-9304, effective from September 4, 2003.  
38 C.F.R. §§ 4.20, 4.124a, 4.130.  In this regard, as the Veteran 
has taken issue with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson, 12 Vet. App. at 126-
27.  Thus, the Board must evaluate the evidence relevant to the 
period beginning September 4, 2003.

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, rating will be effected under the DCs specifically dealing 
with such disabilities, with citation of a hyphenated DC.  38 
C.F.R. § 4.124a, DC 8045.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under DC 9304.  
Id.  This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Id.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  Id.

In this case, the Veteran is in receipt of the highest assignable 
evaluation available under DC 8045-9304 for purely subjective 
complaints, and a rating in excess of 10 percent is not 
assignable under DC 9304 in the absence of a diagnosis of multi-
infarct dementia, as a consequence of brain trauma.  In this 
instance, the evidence of record is negative for a diagnosis of 
multi-infarct dementia.  

The Board must consider other potentially applicable provisions 
of the regulations governing VA benefits, whether or not they 
were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In 
this case, the Board will determine whether the provision related 
to the evaluation of migraine headaches would yield an evaluation 
in excess of 10 percent for the Veteran's service-connected 
posttraumatic headaches.  38 C.F.R. § 4.124a, DC 8100.  The Board 
observes that there is no other DC potentially applicable to the 
Veteran's posttraumatic headaches.

As stated, DC 8100 pertains to migraine headaches.  Under this 
provision, a 10 percent evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in two months 
over the previous several months.  A 30 percent evaluation may be 
assigned for headaches with characteristic prostrating attacks 
occurring on an average once a month over the previous several 
months.  A 50 percent evaluation is warranted for headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 4.124a 
DC 8100.

On February 2004 VA neurologic examination, the Veteran 
complained of occipital/cervical headaches, which were 
occasionally bifrontal or holocephalic.  The Veteran stated that 
these headaches were severe and occurred on a daily basis.  On 
occasion, the headaches were associated with blurred vision, 
photophobia, and phonophobia.  The headaches were relieved with 
medication.  The Veteran asserted that the headaches were 
severely functionally disabling, and he preferred to lie in bed 
in a darkened room until the pain subsided some 60 to 90 minutes 
after taking analgesics.  The examiner diagnosed posttraumatic 
headaches with vascular features that were moderate to severe in 
nature.  

On January 2008 VA neurologic examination, the Veteran described 
his headaches as a seven in severity on a scale of one to ten.  
They were associated with nausea, dizziness, blurred vision, 
photophoboa, and phonophobia.  He reportedly experienced two or 
three headaches a week.  He stated that the headaches were 
relieved as soon as he took alprazolam, which improved his 
emotional state and eased his headaches.  He later stated that 
the headaches lasted four or five hours after taking medication.  
The examination report reflects that the Veteran was taking 
propranolol three times a day as a headache prophylaxis.  Rest 
and relaxation in a dark room with alprazolam improved his 
headaches.  He indicated that the headaches were generally 
functionally disabling and confined the Veteran to bed until they 
were resolved.  The Veteran denied any significant change in his 
headaches since the previous 2004 evaluation.  The examiner 
diagnosed, in pertinent part, moderate to severe posttraumatic 
cervicogenic headaches.  

In February 2010, the Veteran was afforded another VA neurologic 
examination.  He reported weekly headaches treated with 
continuous medication.  However, the Veteran also related that he 
suffered from headaches continuously 24 hours a day and that 
headaches lasted longer than two days.  He stated that the 
headaches were not prostrating and that ordinary activity was 
possible.  The diagnosis was of posttraumatic headaches with 
vascular features.  In a March 2010 examination report addendum, 
the examiner indicated that the Veteran's headaches did not 
preclude light sedentary employment.

The Board finds that the evidence supports assigning a 30 percent 
rating for service-connected posttraumatic headaches under DC 
8100 from September 4, 2003 to February 18, 2010.  The Board must 
employ DC 8100 in this case because the provision under which the 
Veteran was evaluated previously does not allow for ratings in 
excess of 10 percent.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (holding that the assignment of a particular DC is 
"completely dependent on the facts of a particular case."); see 
also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (stating 
that any change in a DC by a VA adjudicator must be specifically 
explained).  In this regard, the medical evidence prior to 
February 19, 2010 indicates and the Veteran has credibly reported 
frequent incapacitating headaches, which required that he rest in 
a darkened room.  The Board recognizes that the Veteran's 
headaches occurred more than once a month.  A 50 percent 
evaluation under DC 8100 is not warranted, however, because there 
is no evidence reflecting that the Veteran's headaches were 
productive of severe economic inadaptability.  

Neither the rating criteria nor the Court has defined 
"prostrating."  The Board notes that, according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), 
which defines "prostration" as "extreme exhaustion or 
powerlessness."  In this regard, the Veteran has stated that, 
once he started to experience a headache, he retreated to a dark 
room to lie down for several hours.  Therefore, in light of the 
above, the Board finds that the severity of the Veteran's 
headache disability most nearly approximates the criteria for a 
30 percent rating under 38 C.F.R. § 4.124a, DC 8100 from 
September 4, 2003 to February 18, 2010.  See Fenderson, 12 Vet. 
App. at 119.

Beginning February 19, 2010, the Veteran's service-connected 
posttraumatic headaches appear to have improved.  On examination 
that day, he denied prostrating attacks and indicated that light 
activity was possible during headache episodes.  Other than DC 
8045-9304, the only potentially applicable provision herein is DC 
8100.  Under that provision, the next highest rating after 10 
percent is 30 percent.  The Veteran cannot be assigned a 30 
percent evaluation under DC 8100 beginning February 19, 2010 
because he denied prostrating attacks.  Therefore, the Board will 
leave intact the 10 percent rating effective February 19, 2010, 
under DC 8045-9304.  Again, as indicated above, a 10 percent 
rating is the highest rating available under DC 8045-9304.  

The protocol for traumatic brain injuries (TBI) were revised 
during the pendency of this appeal.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008).  The effective date for these revisions is 
October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims 
received by VA prior to that effective date, a Veteran is to be 
rated under the old criteria for any periods prior to October 23, 
2008 but under the new criteria or the old criteria, whichever 
are more favorable, for any period beginning on October 23, 2008.  
The claim is to be rated under the old criteria unless applying 
the new criteria results in a higher disability rating.  See VBA 
Fast Letter 8-36 (October 24, 2008).

Revised DC 8045 states that there are three main areas of 
dysfunction that may result from TBI and have profound effects on 
functioning: cognitive (which is common in varying degrees after 
TBI), emotional/behavioral, and physical. Each of these areas of 
dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 
(effective October 23, 2008).

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others. In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another DC, such 
as migraine headache or Meniere's disease, even if that diagnosis 
is based on subjective symptoms, rather than under the 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified" table.  Evaluate emotional/behavioral 
dysfunction under § 4.130 (Schedule of ratings--mental disorders) 
when there is a diagnosis of a mental disorder.  When there is no 
diagnosis of a mental disorder, evaluate emotional/behavioral 
symptoms under the criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  Evaluate physical (including neurological) 
dysfunction based on the following list, under an appropriate DC:  
Motor and sensory dysfunction, including pain, of the extremities 
and face; visual impairment; hearing loss and tinnitus; loss of 
sense of smell and taste; seizures; gait, coordination, and 
balance problems; speech and other communication difficulties, 
including aphasia and related disorders, and dysarthria; 
neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; 
autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate DC.  Evaluate each condition separately, as 
long as the same signs and symptoms are not used to support more 
than one evaluation, and combine under § 4.25 the evaluations for 
each separately rated condition.  The evaluation assigned based 
on the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table will be considered the 
evaluation for a single condition for purposes of combining with 
other disability evaluations.  Id.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.  Evaluation of Cognitive Impairment and 
Subjective Symptoms: The table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified" 
contains 10 important facets of TBI related to cognitive 
impairment and subjective symptoms.  It provides criteria for 
levels of impairment for each facet, as appropriate, ranging from 
0 to 3, and a 5th level, the highest level of impairment, labeled 
"total." However, not every facet has every level of severity.  
The Consciousness facet, for example, does not provide for an 
impairment level other than "total," since any level of impaired 
consciousness would be totally disabling.  Assign a 100- percent 
evaluation if "total" is the level of evaluation for one or more 
facets.  If no facet is evaluated as "total," assign the overall 
percentage evaluation based on the level of the highest facet as 
follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 
70 percent. For example, assign a 70 percent evaluation if 3 is 
the highest level of evaluation for any facet.  Id.

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled "Evaluation Of Cognitive 
Impairment And Other Residuals Of TBI Not Otherwise Classified" 
with manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
DC.  In such cases, do not assign more than one evaluation based 
on the same manifestations.  If the manifestations of two or more 
conditions cannot be clearly separated, assign a single 
evaluation under whichever set of diagnostic criteria allows the 
better assessment of overall impaired functioning due to both 
conditions.  However, if the manifestations are clearly 
separable, assign a separate evaluation for each condition.  
38 C.F.R. § 4.124a, DC 8045, Note (1) (effective October 23, 
2008).

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.  Id., 
at Note (2).

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet.   Id., at Note (3).

Note (4): The terms "mild," "moderate," and "severe" TBI, which 
may appear in medical records, refer to a classification of TBI 
made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under DC 8045.  Id., at Note (4).

Note (5): A Veteran whose residuals of TBI are rated under a 
version of § 4.124a, DC 8045, in effect before October 23, 2008 
may request review under DC 8045, irrespective of whether his or 
her disability has worsened since the last review.  VA will 
review that Veteran's disability rating to determine whether the 
Veteran may be entitled to a higher disability rating under DC 
8045.  A request for review pursuant to this note will be treated 
as a claim for an increased rating for purposes of determining 
the effective date of an increased rating awarded as a result of 
such review; however, in no case will the award be effective 
before October 23, 2008.  For the purposes of determining the 
effective date of an increased rating awarded as a result of such 
review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. 
§ 4.124a, DC 8045, at Note (5) (effective October 23, 2008).

The Board observes that the service-connected posttraumatic 
headaches would not yield higher evaluations than already 
assigned under the current version of DC 8045.  Material 
cognitive and physical/neurological manifestations are not 
present.  The Veteran's emotional/behavioral problems have been 
dealt with separately.  His service-connected panic disorder with 
agoraphobia and major depressive disorder is rated 100 percent 
disabling.  There is no indication in the record of any other 
emotional/behavioral symptoms other than those contemplated in 
the service-connected psychiatric disability.  The remaining 
symptom includes headaches.  At worst, the Veteran's 
symptomatology amounts to a "1" under subjective symptoms, 
namely three or more subjective symptoms that mildly interfere 
with work; instrumental activities of daily living; or work, 
family, or other close relationships.  Examples of findings that 
might be seen at this level of impairment are: intermittent 
dizziness, daily mild to moderate headaches, tinnitus, frequent 
insomnia, hypersensitivity to sound, hypersensitivity to light.  

A level of impairment of "2" would entail three or more 
subjective symptoms that moderately interfere with work; 
instrumental activities of daily living; or work, family, or 
other close relationships.  Examples of findings that might be 
seen at this level of impairment are marked fatigability, blurred 
or double vision, headaches requiring rest periods during most 
days.  

On January 2008 VA psychiatric examination, the Veteran commented 
about his impending fiftieth anniversary.  He described close 
relationships with his six children as well as with his wife, 
grandchildren, and great grandchildren.  He enjoyed television 
and playing the guitar.  He had a close friend.  The Veteran 
indicated that there were some concentration problems when 
watching television.  Reportedly, he had trouble hearing the 
television, which contributed to his inability to follow along 
according to the examiner.  He complained of dizziness that 
accompanied his panic attacks.  The examiner commented that the 
Veteran's reports of memory loss and decreased concentration 
appeared age appropriate.  

A February 2010 VA psychiatric examination report again discussed 
the Veteran's close relationship with his spouse, children, 
grandchildren, and great grandchildren all of whom visited 
frequently.  He saw his brother several times a week, and he had 
a friend that he visited occasionally to play the guitar.  Again, 
the Veteran reported dizziness associated with panic attacks.  
The Veteran reported difficulty concentrating that included 
losing his train of thought.  His wife indicated that these 
symptoms worsened in the previous two years.  The examiner noted 
mild concentration difficulties, but there was no apparent 
impairment of memory.  There was no evidence of a 
neurodegenerative disorder.  Memory was within age-level 
expectations.  Visuospatial and visuoconstruction skills were 
intact. 

The evidence dated subsequent to the applicable effective date 
(in this case, October 23, 2008) shows close familial 
relationships.  There is no evidence of an inability to perform 
the activities of daily living.  Marked fatigability and blurred 
or double vision are not apparent in the record.  The most recent 
evidence does not indicate headaches requiring rest periods 
during most days.  As such, a "2" level of impairment has not 
been shown, and the Board cannot assign an increased level "2" 
rating under the current TBI regulations, which would correspond 
to a 40 percent evaluation.  38 C.F.R. § 4.124a, DC 8045 
(effective October 23, 2008).  The Board notes that it did not 
consider psychiatric symptoms such as anxiety because these have 
been taken into account in the assignment of a 100 percent 
disability rating for the Veteran's service-connected panic 
disorder with agoraphobia and major depressive disorder.  The 
evaluation of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Court has held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Board need not consider this 
question, as a 100 percent rating is in effect for the Veteran's 
service-connected psychiatric disability.  Of course, the 
Veteran's combined disability rating is 100 percent as well.  See 
38 C.F.R. § 4.25 (2010) (containing the combined ratings table).  
As explained in the Introduction, the issue of TDIU is moot.  
Acosta, 18 Vet. App. at 60; VAOPGCPREC 6-99 (June 7, 1999)

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected posttraumatic 
headaches.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  
An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
posttraumatic headaches is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
posttraumatic headaches with the established criteria found in 
the rating schedule for both migraine headaches and brain disease 
due to trauma shows that the rating criteria reasonably describe 
the Veteran's disability levels and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore 
adequate.  The Board finds that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to a 30 percent rating effective from September 4, 
2003 to February 18, 2010, for posttraumatic headaches is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

Entitlement to a disability rating greater than 10 percent 
effective February 19, 2010, for posttraumatic headaches is 
denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


